DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 26, 2022 is acknowledged.  Examiner appreciates Applicant’s identification of the erroneous inclusion of claim 20 in Group I in the Restriction Requirement filed April 12, 2022.  Since claim 20 depends upon claim 11, claim 20 properly belongs in Group II and not Groups I, III or IV.
Claims 10-12, 15-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2022.
Claims 1-9, 13, 14, 18 and 19 will be examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0225203 to Kloepfer et al.
As to claim 1, Kloepfer discloses a pressure cleaning device, which is operable in at least two different operating modes, (see Kloepfer Abstract, paragraphs [0083]-[0095]) the pressure cleaning device comprising: a pressure generating unit configured to pressurize a fluid and deliver the pressurized fluid via a hose attachment (see Kloepfer Fig. 1 disclosing pump 16 and operating unit 26 (read as hose attachment); paragraphs [0062]-[0064]); at least one of a pressure sensor configured to determine a current operating pressure of the pressure generating unit and a flow rate sensor configured to determine a current flow rate of the pressure generating unit (see Kloepfer paragraph [0077] disclosing a pressure sensor and a flow sensor); and a control device configured to control the pressure generating unit based on which operating mode of the at least two operating modes the pressure cleaning device is set and depending on at least one of the current operating pressure and the current flow rate (see Kloepfer paragraphs [0076]-[0077], [0083]-[0087], [0096]-[0097]).
As to claim 18, Kloepfer discloses that the hose attachment can be a hand gun (see Kloepfer Fig. 1, ref.#26; paragraph [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0225203 to Kloepfer et al. as applied to claim 1 above.
Kloepfer is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, while Kloepfer does not explicitly disclose that the maximum operating pressure is less than 25 bar, selection of the maximum operating pressure is considered mere design choice of one of ordinary skill in the art based on the desired use of the pressure washing device.  The pressure cleaning device disclosed by Kloepfer is fully capable of operating without a nozzle distancing element (see Kloepfer paragraph [0064] where the liquid can be discharged from the gun 28).
As to claim 8, Kloepfer discloses that the operating modes are assigned a respective maximum and minimum operating pressure, which ranges may be set accordingly depending on the operating mode and stored in the control unit (see Kloepfer paragraphs [0076]-[0077], [0083]-[0087], [0096]-[0097]) and is understood as disclosing or suggesting that the control unit is configured to adjust the maximum and/or minimum operating pressures depending on the current operating pressure.
As to claim 9, the setting of operating pressure variances are considered an obvious design choice well within the skill of one of ordinary skill in the art.

Claim(s) 3-6, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0225203 to Kloepfer et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0122304 to Funabashi et al.
Kloepfer is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Kloepfer further discloses that each of the at least two different operating modes is assigned in each case a separate maximum operating pressure (see Kloepfer paragraphs [0083]-[0087] and [0096]-[0097]).  While Kloepfer discloses that the pressure generating unit has a drive motor and the control device is configured to control the motor (see Kloepfer paragraphs [0062], [0096]-[0097]), Kloepfer does not explicitly disclose that the motor is an electric motor.  Funabashi discloses that it is known in the art at the time of filing to use electric motors in similar pressure cleaning devices (see Funabashi Abstract, paragraphs [0009]-[0010]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electric motor and the results would have been predictable (powering motor for pressure washing device).
As to claim 4, the combination of Kloepfer and Funabashi discloses that the control device is configured to control the pressure generating unit to operate within a pressure range (read as to prevent the current operating pressure from exceeding the respective separate maximum operating pressure) (see Kloepfer paragraphs [0096]-[0097]).
As to claims 5 and 6, Kloepfer discloses that each of the at least two different operating modes is assigned in each case a separate minimum operating pressure and the control device is configured to control the pressure generating unit to prevent the current operating pressure from dropping below the respective separate minimum operating pressure (see Kloepfer paragraphs [0093]-[0087] and [0096]-[0097]). 
Kloepfer does not explicitly disclose a separate cut-in pressure wherein the control device is configured to activate at least the motor of the pressure generating unit in response to the pressure dropping below the respective separate cut-in pressure.  Funabashi discloses a similar pressure washing device wherein a cut-in pressure is assigned and wherein the motor is operated in response to the pressure dropping below the respective cut-in pressure (see Funabashi Fig. 3, ref. S8; Fig. 4, time period t6 to t9; paragraphs [0041]-[0042]; [0049]-[0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kloepfer to include the cut-in pressure and operation of the motor in response to the pressure dropping below the cut-in pressure as disclosed by Funabashi in order to maintain pressure within the pressure washing device while the device is not being operated.  With respect to claim 6, it is further understood that Kloepfer discloses that the pressure generating unit is deactivated when the desired operating pressure is exceeded and activated when the operating pressure is below the desired operating pressure (see Kloepfer paragraphs [0096]-[0097]).
As to claim 13, while Kloepfer discloses a pump and a pressure sensor (see Kloepfer paragraphs [0062] and [0077], Kloepfer does not explicitly disclose that the pressure sensor is arranged at a pump outlet of the pump.  Funabashi discloses a similar pressure washing device with a pressure sensor located at the outlet of the pump (see Funabashi Fig. 1, ref.#32 relative to ref.#12).  It would have been obvious to one of ordinary skill in the art at the time of filing locate the pressure sensor at the pump outlet as disclosed by Funabashi in order to detect the operating pressure of the fluid.
As to claims 14 and 19, Kloepfer does not explicitly disclose a rechargeable battery pack configured to supply power to the pressure generating unit, the pressure sensor wherein the pressure sensor is an electric pressure sensor, and the control device.  Funabashi discloses a similar pressure washing device wherein the device is powered by a rechargeable battery pack that powers an electric pressure sensor, pressure generating unit and the control device (see Funabashi Fig. 2, rechargeable battery pack 16 powering the control unit 31 and the pressure sensor 32).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kloepfer to use a rechargeable battery pack to power the electric pressure sensor, pressure generating unit and the control device as disclosed by Funabashi and the results would have been predictable (providing power to a pressure washing device).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0225203 to Kloepfer et al. as applied to claim 1 above, and further in view of CN205478239U to Fang (provided with Applicant’s IDS dated 3/12/21) (see machine translation) as evidenced by U.S. Patent No. 5,902,094 to Hoenisch et al.
Kloepfer is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, Kloepfer does not explicitly disclose that the control device is configured to deactivate the pressure generating unit in response to a predefined dry running operating pressure, which signals an empty storage tank, occurring.  It is well known with pumps to avoid dry running pumps because serious damage can result (as evidenced by Hoenisch col. 1, lines 35-38). Fang discloses that it is known in the art of controlling pumps a control method of deactivating a pump in response to a predefined dry running operating pressure (see Fang machine translation page 2 disclosing a pressure monitoring unit and page 4 disclosing monitoring the pressure and stopping when a predefined pressure is detected).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kloepfer to have the control device configured to deactivate the pressure generating unit in response to a predefined dry running operating pressure, which signals an empty storage tank, occurring as disclosed by Fang in order to avoid serous pump damage from occurring (as evidenced by Hoenisch col. 1, lines 35-38).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0225203 to Kloepfer et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2009/0223541 to Gardner et al.
Kloepfer is relied upon as discussed above with respect to the rejection of claim 1 and to the extent that it could be argued that the combination of Kloepfer and Funabashi does not disclose an electric pressure sensor as discussed above.
As to claim 19, Kloepfer does not explicitly disclose that the pressure sensor is an electric pressure sensor.  Gardner discloses that use of electric pressure sensors are known in the art and does not provide patentable significance (see Gardner paragraph [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electric pressure sensor (as well as an electric motor) as disclosed by Gardner and the results would have been predictable (simple substitution of one known equivalent element for another is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714